EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos.333-147184, 333-146493 and 333-19195) and Form S-8 (Registration Nos. 333-95127, 333-95129, 333-91386 and 333-134608) of Pathfinder Cell Therapy, Inc. (the "Company") of our report (which included an explanatory paragraph relating to the Company's ability to continue as a going concern) dated March29, 2012 with respect to the financial statements of Pathfinder Cell Therapy, Inc. included in this Annual Report on Form 10-K for the year ended December 31, 2011. /s/ EisnerAmper LLP New York, New York March29, 2012
